Exhibit 10.11(o) MANPOWERGROUP INC. PERFORMANCE SHARE UNIT AGREEMENT This Performance Share Unit Agreement (this “Agreement”) is executed effective as of February 13, 2013 by and between MANPOWERGROUP INC., a Wisconsin corporation (the “Corporation”), and Chandrashekar Sriram (the “Employee”). W I T N E S S E T H: WHEREAS the Board of Directors of the Corporation has established the 2011 Equity Incentive Plan (the “Plan”) with the approval of the shareholders of the Corporation; and WHEREAS, the Employee has been granted Performance Share Units under the Plan subject to the terms provided in this Agreement and the Plan. NOW, THEREFORE, the Corporation and the Employee hereby agree as follows: 1.Provisions of Plan Control This Agreement shall be governed by the provisions of the Plan, the terms and conditions of which are incorporated herein by reference.The Plan empowers the Administrator to make interpretations, rules and regulations thereunder, and, in general, provides that determinations of the Administrator with respect to the Plan shall be binding upon the Employee.Unless otherwise provided herein, all capitalized terms in this Agreement shall have the meanings ascribed to them in the Plan.A copy of the Plan will be delivered to the Employee upon reasonable request. 2.Terms of Award and Performance Goal The Employee has been granted a Target Grant of 7,610Performance Share Units under the Plan.The actual number of Performance Share Units that may be earned by Employee will be determined as described below, based upon the actual results for the Performance Period compared to the Performance Goal, subject to the vesting condition of continued employment, as described below.The Performance Goal and the number of Performance Share Units that may be earned based on actual results for SG&A as a Percentage of Gross Profit (“SG&A Percentage) for the Performance Period will be as follows: SG&A Percentage For the Performance Period
